Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This office action is in response to the amendment filed on 09/21/2021. Claim 3 is canceled and claims 1-2, and 4-12 are pending and have been considered below.

3.	The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot pursuant to amendment.. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 2, 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Bamba (US 2008/0215978).

As to independent claim 1, Koshiyama teaches:
An apparatus, comprising: 

receive data from a touch panel (See Fig. 2 with [0064-0065] which mentions a display panel, and see [0168] which says the display device could be a touch panel. See Fig. 10 step 60 with [0104] data indicating approach of the user’s finger is detected); 
control a display screen to display a plurality of icons (See Figs. 12A-12B with [0122], a plurality of icons is initially displayed and arranged along the side edges of the display device); 
determine, based on the received data, a path of a movement of an object (See Fig. 10 step 61 with [0104] a locus of the fingertip is traced and subsequently control the display state of the display image of the display device); and 
Koshiyama does not explicitly disclose change, on the display screen, a display arrangement of each of the plurality of icons, wherein the changed display arrangement is along the determined path of the object.
However, Bamba discloses change, on the display screen, a display arrangement of each of the plurality of icons, wherein the changed display arrangement is along the determined path of the object ([0050], figs. 3-4). Therefore, it would have been obvious to an artisan before the invention was made to include Bamba’s teachings in Koshiyama’s. One would have been motivated to do so in order to provide a more user-friendly touch panel interface with displayed images or icons.

As to dependent claim 2, Koshiyama further teaches all the limitations of claim 1 as cited above.
Koshiyama further teaches: wherein the circuitry is further configured to: 
 (See Fig. 10 Does Object Approach? Step 60. See also [0104]); and 
change the display arrangement of the plurality of icons based on the determination that the object is in proximity to the display screen (See Fig. 12A-12B with [0122] when finger gets near the screen, change the display arrangement of icons to a circle arrangement in center of screen). 

As to independent claim 4, it is rejected under similar rationale as claim 1 as cited above.

As to independent claim 5, it is rejected under similar rationale as claim 1 as cited above.

6.	Claims 3 and 6-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Bamba (US 2008/0215978) and further in view of Kim et al. US 20110035691 A1, (hereinafter Kim).

As to dependent claim 3, Koshiyama teaches all the limitations of claim 2 as cited above.
Koshiyama and Bamba do not teach: wherein the circuitry is further configured to: 
determine that the object passes along a path; and 
change the display arrangement of the plurality of icons along the path of the object based on the determination that the object passes along the path. 
Kim teaches: wherein the circuitry is further configured to:
determine that the object passes along a path (See Figs. 10C with [0203], a proximity touch flick input towards the right of the screen is performed to change the display arrangement of the icons to lean more towards the right of the screen. It’s understood that the system is able to determine the path/direction of the proximity touch flick, as evidenced by [0102-0105], which describes a proximity sensor; specifically see [0105] – “e.g., distance, direction, speed, time, position, moving status, etc.).” are determined by the proximity sensor); and 
change the display arrangement of the plurality of icons along a path of the object based on a determination that the object passes along the path (See Figs. 10C with [0203], a proximity touch flick input towards the right of the screen is performed to change the display arrangement of the icons to lean more towards the right of the screen.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Koshiyama to include a proximity touch drag direction to change the icon display arrangement in accordance with the direction as taught by Kim. Motivation to do so would be for prevent obscuring the screen with an uncomfortable arrangement of displayed icons.

As to dependent claim 6, Koshiyama as modified teaches all the limitations of claim 1 as cited above.
Koshiyama as modified does not teach: wherein the path of the object corresponds to a direction of the movement of the object. 
Kim teaches: wherein the path of the object corresponds to the direction of the movement of the object (See [0105] – “The proximity sensor 141 may sense a proximity touch and proximity touch patterns (e.g., distance, direction, speed, time, position, moving status, etc.).”).


As to dependent claim 7, Koshiyama teaches all the limitations of claim 1 as cited above.
Koshiyama does not teach: wherein the display arrangement of the plurality of icons corresponds to an overlapping display arrangement of the plurality of icons. 
	Kim teaches: wherein the display arrangement of the plurality of icons corresponds to an overlapping display arrangement of the plurality of icons (See Fig. 10C with [0203], the figure shows that after proximity touch inputted, the plurality of icons are overlapping each other).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Koshiyama to include a proximity touch drag direction to change the icon display arrangement in accordance with the direction as taught by Kim. Motivation to do so would be for prevent obscuring the screen with an uncomfortable arrangement of displayed icons.

As to dependent claim 8, Koshiyama as modified teaches all the limitations of claim 7 as cited above.
Koshiyama as modified does not teach: wherein a first icon of the plurality of icons overlaps a second icon of the plurality of icons based on the display arrangement, and 

Kim further teaches: wherein a first icon of the plurality of icons overlaps a second icon of the plurality of icons based on the display arrangement (See Fig. 10C with [0203], the figure shows more than three icons thus any three icons of the plurality of icons once they are made into a scattered pile (shown in Fig. 10C) can be the claimed three icons), and
The second icon of the plurality of icons overlaps a third icon of the plurality of icons based on the display arrangement (See Figs. 10A-B with [0200-0202], the figure shows more than three icons thus any three icons of the plurality of icons once they are made into a pile can be the claimed three icons).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Koshiyama to include a proximity touch drag direction to change the icon display arrangement in accordance with the direction as taught by Kim. Motivation to do so would be for prevent obscuring the screen with an uncomfortable arrangement of displayed icons.

As to dependent claim 9, Koshiyama as modified teaches all the limitations of claim 8 as cited above.
Koshiyama as modified by Kim teaches: wherein the circuitry is further configured to control the display arrangement of the third icon, the second icon, and the first icon from a left side of the display screen to a right side of the display screen, based on the path of the movement of the object from the left side of the display screen to the right side of the display screen (See Kim Fig. 10C, the finger starts from the left side of the display screen and travels to the right side of the display screen, which causes the new display arrangement to have less icons displayed near the left side of the display screen while a lot more icons are displayed near the right side of the display screen as shown in the figure.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Koshiyama to include a proximity touch drag direction to change the icon display arrangement in accordance with the direction as taught by Kim. Motivation to do so would be for prevent obscuring the screen with an uncomfortable arrangement of displayed icons.
Koshiyama as modified by Kim does not teach: wherein the circuitry is further configured to control the display arrangement of the third icon, the second icon, and the first icon from a middle of a lower side of the display screen to an upper portion of a right side of the display screen, based on the path of the movement of the object from the middle of the lower side of the display screen to the upper portion of the right side of the display screen. 
However, see Kim [0105] proximity sensor is able to detect any direction, including a direction from middle lower side to upper right side of the display screen, and the display arrangement of icons would change accordingly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s proximity touch direction to correspond to a middle lower side to upper right side direction. Motivation to do so would be for providing a variety of display arrangement of icons, so that the user can find an arrangement that the user prefers.

As to dependent claim 10, Koshiyama as modified teaches all the limitations of claim 8 as cited above.
left side of the display screen to a right side of the display screen, based on the locus of the movement of the object from the left side of the display screen to the right side of the display screen (See Kim Fig. 10C, the finger starts from the left side of the display screen and travels to the right side of the display screen, which causes the new display arrangement to have less icons displayed near the left side of the display screen while a lot more icons are displayed near the right side of the display screen as shown in the figure.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Koshiyama to include a proximity touch drag direction to change the icon display arrangement in accordance with the direction as taught by Kim. Motivation to do so would be for prevent obscuring the screen with an uncomfortable arrangement of displayed icons.
Koshiyama as modified by Kim does not teach: wherein the circuitry is further configured to control the display arrangement of the third icon, the second icon, and the first icon from a right portion of a lower side of the display screen to an upper portion of a left side of the display screen, based on the path of the movement of the object from the right portion of the lower side of the display screen to the upper portion of the left side of the display screen. 
However, see Kim [0105] proximity sensor is able to detect any direction, including a direction from right lower side to upper left side of the display screen, and the display arrangement of icons would change accordingly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s proximity touch direction to correspond to a .

7.	Claim 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Bamba (US 2008/0215978) in view of Kim et al. US 20110035691 A1, (hereinafter Kim) and further in view of Wagner et al. US 20110163971 A1, (hereinafter Wagner). 

As to dependent claim 11, Koshiyama as modified teaches all the limitations of claim 8 as cited above.
Koshiyama as modified by Kim teaches an alternative embodiment where display arrangements such as piled icons and fanned out icons are displayed (See Kim [0178]), however Koshiyama as modified does not teach: 
wherein the first icon overlaps the second icon in an overlapping order, and the circuitry is further configured to determine a specific order of the display arrangement of the plurality of icons based on the overlapping order. 
Wagner teaches: wherein the first icon overlaps the second icon in an overlapping order, and the circuitry is further configured to determine a specific order of the display arrangement of the plurality of icons based on the overlapping order (See Figs. 5A-D. Specifically see Fig. 5C with [0175], the paragraph recites that the photo icons are in a predefined arrangement. The icons are overlapped but are also ordered from number 1 to number 13. See [0195] says they are photo icons/thumbnails.). 
.

8.	Claim 12 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Bamba (US 2008/0215978) in view of Kim et al. US 20110035691 A1, (hereinafter Kim) and further in view of Wagner et al. US 20110163971 A1, (hereinafter Wagner).

As to dependent claim 12, Koshiyama teaches all the limitations of claim 1 as cited above.
Koshiyama as modified by Kim teaches an alternative embodiment where display arrangements such as piled icons and fanned out icons are displayed (See Kim [0178]), however Koshiyama as modified does not teach: 
wherein a first icon of the plurality of icons is below a second icon of the plurality of icons in an overlapping state of the plurality of icons, the circuitry is further configured to change the display arrangement of the plurality of icons in a specific order in a non-overlapping state of the plurality of icons, and the display arrangement of the plurality of icons in the specific order includes the second icon after the first icon from a lower side of the display screen to an upper side of the display screen.
Wagner teaches: wherein a first icon of the plurality of icons is below a second icon of the plurality of icons in an overlapping state of the plurality of icons (See Fig. 5C photo 5 [i.e., first icon] is below photo 10 [i.e. second icon]), the circuitry is further configured to change the  (See Fig. 5D with [0175] the photo arrangement shifts to a non-overlapping state), and the display arrangement of the plurality of icons in the specific order includes the second icon after the first icon from a lower side of the display screen to an upper side of the display screen (See Fig. 5D photo 5 is in an upper side of the screen above photo 10 which is on a relatively lower side of the screen).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Kim’s pile of icons to include numerically ordered thumbnail icons in a non-overlapping arrangement as taught by Wagner. Motivation to do so would be for sorting techniques that lessen burden on the user finding a specific icon.

Response to Arguments
9.	Applicant’s arguments and amendments filed on 09/21/2021 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.